DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
 

Allowable Subject Matter
Claims 1-8, 10-15 allowed.
Claim 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izdepski (US 8,806,530) in view of Petruzelli (US 2019/0116017).
Regarding claim 16, Izdepski discloses in a digital television system (col. 3 lines 15-25), a method comprising: broadcasting over a first link comprising a first frequency, a first advertisement receivable by at least a first mobile device proximate to a source of broadcast of the first advertisement (col. 3 lines 56- col. 4 line 19, col. 5 line 1-14);
Broadcasting over a second link comprising a second frequency, a second advertisement receivable by at least the first mobile device or a second mobile device proximate to the source of broadcast of the first advertisement (col. 3 lines 56- col. 4 line 19, col. 5 line 1-14 separate secondary channels are established for different mobile devices to receive targeted ad content ).
Izdepski does not specifically disclose wherein the first and second links are digital television links.
However, Petruzelli discloses a digital television link ([0026-0028]).  It would have been obvious to incorporate the digital television links of Petruzelli into the system of Izdepski in order to provide an alternative method of transmitting data in case of wifi congestion.
Regarding claim 17, Izdepski in view of Petruzelli discloses wherein the digital television system comprises an advanced television systems committee 3.0 system ([0026-0028] of Petruzelli).
Regarding claim 18, Izdepski discloses establishing the first advertisement at least in part based on user information from the first mobile device (col. 5 lines 1-15).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izdepski (US 8,806,530) in view of Petruzelli (US 2019/0116017) in view of Khan (US 2012/0041823).
Regarding claim 20, Izepski in view of Petruzelli do not specifically disclose transmitting to the first mobile device an invitation to receive advertisements; responsive to not receiving a consent signal from the first mobile device to receive advertisements, not sending the first advertisement to the first mobile device; and responsive to receiving a consent signal from the first mobile device to receive advertisements, sending the first advertisement to the first mobile device.
However, Khan discloses transmitting to the first mobile device an invitation to receive advertisements; responsive to not receiving a consent signal from the first mobile device to receive advertisements, not sending the first advertisement to the first mobile device; and responsive to receiving a consent signal from the first mobile device to receive advertisements, sending the first advertisement to the first mobile device ([0020, 0025]).  It would have been obvious to incorporate the consent of Khan into the system of Izdepski in view of Petruzelli in order to improve the user experience by asking for consent before transmitting ads.

Response to Arguments
Arguments are moot in view of new grounds of rejection.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/Primary Examiner, Art Unit 2426